ON PETITION FOR REHEARING
McCORD, Chief Judge.
Appellant’s petition for rehearing points out that the foregoing opinion erroneously states the year appellee took a second job to have been 1972 when in fact it was 1975. We acknowledge that the record shows such year to have been 1975. We point out, however, that the Court was led into this error by appellant’s brief which states the year appellee began the second job was 1972. We have considered the other points raised by the petition for rehearing and find them to be without merit.
Rehearing denied.
BOYER, J., and McLANE, RALPH M., Associate Judge, CONCUR.